DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sze et al. (US 2011/0001643 A1) in view of Marpe et al. (“Context-Based Adaptive Binary Arithmetic Coding in the H.264/AVC Video Compression Standard”).

The applied reference has a common joint inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq.

Concerning claim 1, Sze et al. (hereinafter Sze) teaches a method, comprising:
fig. 3: 204; ¶0058), the syntax elements associated with a plurality of bins (¶¶0060-0062);
grouping the plurality of bins into a first set of bins in a first partition and a second set of bins in a second partition (fig. 3: 206; ¶¶0059-0063);
subsequent to the grouping, coding with a first encoding type the first set of bins in parallel (fig. 3: 210; ¶0059; fig. 7: 308 or 310); and
subsequent to the grouping, coding with a second encoding type the second set of bins in parallel (fig. 3: 210; ¶0059; fig. 7: 308 or 310). It should be noted that Sze teaches encoding a first set of bins using a first encoding type (fig. 7: 308 or 310) and encoding a second set of bins using a second encoding type (fig. 7: 308 or 310), however, Sze fails to explicitly associate the different groups of bins with corresponding encoding types. That is to say Sze fails to explicitly teach, wherein each of the first set of bins is associated with a first encoding type, and wherein each of the second set of bins is associated with a second encoding type.
Marpe et al. (hereinafter Marpe) teaches context-based adaptive binary arithmetic coding in the H.264/AVC video compression standard, wherein bins related to the Exp-Golomb (EGk) are encoded using a bypass coding engine (p. 624, left-hand column, ll. 35-38). That is to say, Marpe teaches that each of a first set of bins (e.g., bins not related to Exp-Golomb) are associated with a first encoding type (e.g., a regular coding engine), and wherein each of a second set of bins (e.g., bins related to Exp-Golomb) is associated with a second encoding type (e.g., a bypass coding engine) (p. 621, section II: The CABAC Framework; p. 624, left-hand column, ll. 35-38). 
Taking the teachings of Sze and Marpe, together as a whole, it would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to incorporate the p. 624, left-hand column, ll. 35-38)

Claim 3 is the corresponding non-transitory computer readable medium to the method of claim 1 and is rejected under the same rationale.

Response to Arguments
Applicant’s arguments, see page 4 of Applicant’s remarks, filed 01/28/2022, with respect to the rejection of claims 1 and 3 under 35 U.S.C. § 112 have been fully considered and are persuasive.  The rejection has been withdrawn.
Applicant’s arguments, see pages 4-6 of Applicant’s remarks, filed 01/28/2022, with respect to the rejection of claims 1 and 3 under 35 U.S.C. § 102 have been fully considered but are moot in view of new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Anderson II/Primary Examiner, Art Unit 2425